                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

WANDA S. HUDSON,                             )
               Plaintiff,                    )
                                             )
v.                                           )       JUDGMENT
                                             )
                                             )       No. 5:18-CV-96-FL
TELAMON CORPORATION                          )
              Defendant.                     )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, upon
mandate of the United States Court of Appeals for the Fourth Circuit and the remand to the district
court with instructions to allow Plaintiff to amend her complaint.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
May 21, 2019, and upon plaintiff’s failure to amend her complaint, that this case is dismissed WITH
PREJUDICE.

This Judgment Filed and Entered on June 18, 2019, and Copies To:
Wanda S. Hudson (via U.S. Mail) P O Box 473, Morrisville, NC 27560


June 18, 2019                         PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
